EXHIBIT 10.13

CONFIDENTIAL
EXECUTION VERSION

KNOW-HOW TRANSFER AGREEMENT

This Know-How Transfer Agreement (including all Schedules hereto, this
"Agreement") is made this 31st day of December, 2014, by and between Pioneer
Hi-Bred International, Inc., an Iowa corporation ("Seller"), and S&W Seed
Company, a Nevada corporation ("Buyer")

WHEREAS, Seller and Buyer have entered into that certain Asset Purchase and Sale
Agreement dated December 19, 2014 (as amended, the "APSA"), pursuant to which
Seller (and/or its applicable Affiliates) shall sell to Buyer (and/or its
applicable Affiliates) and Buyer (and/or its applicable Affiliates) shall
purchase from Seller (and/or its applicable Affiliates), the Purchased Assets in
accordance with the terms and subject to the conditions contained therein;

WHEREAS, in connection with the Contemplated Transactions, Seller desires to
convey to Buyer, and Buyer desires to accept from Seller, all of Seller's right,
title and interest in and to the Know-How expressly identified and set forth on
Schedule 1 (the "Transferred Know-How");

WHEREAS, this Agreement is being executed and delivered by the parties pursuant
to Section 5.1 of the APSA; and

WHEREAS

, unless otherwise defined herein, capitalized terms shall have the meaning
ascribed to them in the APSA.



NOW THEREFORE, The parties hereto, intending to be legally bound hereby, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agree as follows:

This Agreement shall be effective as of the date first above written.

Transferred Know-How Grant. Seller hereby assigns, transfers and sets over unto
Buyer, its successors and assigns, Seller's entire right, title and interest in
and to the Transferred Know-How, together with all rights and powers arising or
accrued therefrom including, without limitation, all intellectual property
rights with respect thereto for which protection has not already been sought,
all rights therein provided by international conventions and treaties, all
rights to income, royalties and license fees deriving therefrom, the right to
sue for damages and other remedies in respect of present and future infringement
or dilution of or damage or injury thereto; subject, however, to all limitations
and restrictions in this Agreement and in the APSA.

EXCEPT AS SET FORTH IN THE APSA, SELLER MAKES NO, AND HEREBY EXPRESSLY DISCLAIMS
ANY AND ALL, EXPRESS OR IMPLIED WARRANTIES OF ANY KIND (INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT) WITH RESPECT TO THE TRANSFERRED KNOW-HOW OR THE DEVELOPMENT,
USE, PRODUCTION, MANUFACTURE, MARKETING, DISTRIBUTION OR SALE OF PRODUCTS
RELATED TO THE TRANSFERRED KNOW-HOW. NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, IN NO EVENT SHALL SELLER BE LIABLE TO BUYER OR ITS AFFILIATES
FOR ANY

1

--------------------------------------------------------------------------------



INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING,
WITHOUT LIMITATION, LOST PROFITS).

All notices, consents, waivers, and other communications under this Agreement
must be in writing and shall be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) upon written
confirmation of receipt when sent by facsimile transmission or other electronic
means; provided, that a hard copy is mailed by registered mail, return receipt
requested promptly thereafter or (c) when received by the addressee, if sent by
a nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses set forth below (or to such other addresses as
a party may designate by notice to the other parties):

If to Seller

:



Pioneer Hi-Bred International, Inc.
Attention: President
DuPont Pioneer
7100 N.W. 62nd Avenue
P.O. Box 1014
Johnston, IA 50131-1014
Fax: (515) 535-7066

With a copy to

:



Pioneer Hi-Bred International, Inc.
Attention: General Counsel
DuPont Pioneer
7250 N.W. 62nd Avenue
P.O. Box 1014
Johnston, IA 50131-1014
Fax: (515) 535-4844

If to Buyer

:



S&W Seed Company
1974 N. Gateway Blvd., Suite 104
Fresno, CA 93727
Fax: (559) 255-5457

Dispute Resolution; Governing Law. Any dispute arising under this Agreement
shall be resolved in the manner specified in Section 10.3 of the APSA, the terms
of which are hereby incorporated by reference. This Agreement shall be governed
by the substantive laws of the State of Delaware, without regard to its
conflicts of laws principles, and, except as otherwise provided in Section 10.3
of the APSA, the State and Federal courts in the City of Wilmington, Delaware
shall have exclusive jurisdiction over any Proceeding seeking to enforce any
provision of, or based upon any right arising out of, this Agreement. The
parties do hereby irrevocably (a) submit themselves to the personal jurisdiction
of such courts, (b) agree to service of such courts' process upon them with
respect to any such Proceeding, (c) waive any objection to venue

2

--------------------------------------------------------------------------------



laid therein and (d) consent to service of process by registered mail, return
receipt requested in accordance with and at the address set forth in Section
10.2 of the APSA (as such address may be updated from time to time in accordance
with the terms of Section 10.2 of the APSA). The parties acknowledge and agree
that the foregoing choice of law and forum provisions are the product of an
arm's-length negotiation between the parties. EACH PARTY HEREBY WAIVES TO THE
FULLEST EXTENT ALLOWED UNDER LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT.

Confidentiality. Information exchanged between the parties under this Agreement
shall be deemed Confidential Information subject to Section 5.3 of the APSA.

Successors and No Third-Party Rights. This Agreement shall apply to, be binding
in all respects upon and inure to the benefit of the successors and permitted
assigns of the parties. Unless otherwise expressly provided herein, nothing
expressed or referred to in this Agreement shall be construed to give any person
or entity other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and permitted assigns.

Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the APSA and other Transaction Documents) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by Buyer and Seller. Any items listed, set forth,
described or otherwise disclosed on or in any part of this Agreement, the
Schedules hereto shall be deemed listed, set forth, described and otherwise
disclosed on or in all other parts of this Agreement, the Schedules hereto.

Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

Section Headings; Construction. The headings of Articles and Sections in this
Agreement and the headings in the Schedules attached hereto are provided for
convenience only and shall not affect its construction or interpretation. With
respect to any reference made in this Agreement to a Section (or Article, clause
or preamble) or Schedule, such reference shall be to the corresponding section
(or article, clause or preamble) of, or the corresponding schedule to, this
Agreement. All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words "including", "include" and "includes" do not limit the
preceding words or terms and any list of words or terms following the words
"including", "include" and "includes" is not an exhaustive list. Any reference
to a specific "day" or to a period of time designated in "days" shall mean a
calendar day or period of calendar days unless the day or period is expressly
designated as being a Business Day or period of Business Days. The use of "or"
is not intended to be exclusive unless expressly indicated otherwise. All
amounts denominated in dollars or "$" in this

3

--------------------------------------------------------------------------------



Agreement are references to United States dollars unless expressly indicated
otherwise. The parties hereto acknowledge and agree that (a) each party and its
counsel have reviewed and negotiated the terms and provisions of this Agreement
and have contributed to its revision, (b) the rule of construction to the effect
that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement and (c) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto,
regardless of which party was generally responsible for the preparation of this
Agreement.

Counterparts. This Agreement may be executed in any number of counterparts
(including via facsimile or portable document format (PDF)), each of which shall
be deemed an original, but all of which, when taken together, shall constitute
one and the same instrument.

 

[Signature Page Follows]

IN WITNESS WHEREOF,

Seller and Buyer have executed and delivered this Agreement as of the date first
written above.



 

SELLER

:  

PIONEER HI-BRED INTERNATIONAL, INC.

       

By:

_________________________________________

Name:

_________________________________________

Title:

_________________________________________

 

 

 

BUYER

:  

S&W SEED COMPANY

       

By:

_________________________________________

Name:

_________________________________________

Title:

_________________________________________

[Signature Page to Know-How Trsnsfer Agreement]